AMENDMENT TO EMPLOYMENT AGREEMENT

           This Amendment to Employment Agreement is hereby entered into as of
October 19, 2005 by and among Cedar Shopping Centers, Inc., a Maryland
corporation (the "Corporation"), Cedar Shopping Centers Partnership, L.P., a
Delaware limited partnership (the "Partnership") and Brenda J. Walker (the
"Executive").

W I T N E S S E T H:

        WHEREAS, the Corporation, the Partnership and the Executive entered into
that certain Employment Agreement dated as of November 1, 2003, as presently in
effect (the “Employment Agreement”); and

        WHEREAS, the Board of Directors of the Corporation (on the Corporation’s
own behalf, and as the sole general partner of the Partnership) approved the
modification to certain provisions of the Employment Agreement;

        NOW THEREFORE, intending to be legally bound the parties hereto agree as
follows:

           1.      Section 4.1 of the Employment Agreement is hereby amended to
read in its entirety as follows:

              “4.1 If the Executive’s employment with the Corporation or the
Partnership shall be terminated (a) by the Corporation or Partnership other than
for Cause or pursuant to Sections 3.6 or 3.7 or (b) by the Executive for Good
Reason, then the Corporation and Partnership shall:

                 (i) pay to the Executive as severance pay, within five days
after termination, a lump sum payment equal to 250% of the sum of the
Executive's annual salary at the rate applicable on the date of termination and
the average of the Executive's annual bonus for the preceding two full fiscal
years;

                 (ii) arrange to provide Executive, for a 12 month period (or
such shorter period as Executive may elect), with disability, accident and
health insurance substantially similar to those insurance benefits which
Executive is receiving immediately prior to the earlier of a Change in Control,
if any, or the date of termination to the extent obtainable upon reasonable
terms; provided, however, if it is not so obtainable the Corporation shall pay
to the Executive in cash the annual amount paid by the Corporation or the
Partnership for such benefits during the previous year of the Executive's
employment. Benefits otherwise receivable by Executive pursuant to this Section
4.1(ii) shall be reduced to the extent comparable benefits are actually received
by the Executive during such 12 month period following his termination (or such
shorter period elected by the Executive), and any such benefits actually
received by Executive shall be reported by the Executive to the Corporation; and

                 (iii) any options granted to Executive to acquire common stock
of the Corporation, any restricted shares of common stock of the Corporation
issued to the Executive and any other awards granted to the Executive under any
employee benefit plan that have not vested shall immediately vest on said
termination."

           2.      A new Section 4.3 is hereby added to the Employment Agreement
to read as follows:

              "4.3 (a) Notwithstanding anything to the contrary in this
Agreement, if it shall be determined (as hereafter provided) that any payment,
benefit or distribution (or combination thereof) by the Corporation, any of its
affiliates (including the Partnership), one or more trusts established by the
Corporation for the benefit of its employees, or any other person or entity, to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any other agreement, policy, plan, program or arrangement,
including without limitation any stock option, restricted stock award, stock
appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”) (or any successor
provision thereto) by reason of being “contingent on a change in ownership or
control” of the Corporation or an affiliate, within the meaning of Section 280G
of the Code (or any successor provision thereto) or to any similar tax imposed
by state or local law, or any interest or penalties with respect to such excise
tax (such tax or taxes, together with any such interest and penalties, are
hereafter collectively referred to as the “Excise Tax”), then the Corporation
shall make an additional payment (the “Gross-Up Payment”) to the Executive such
that, after payment of all Excise Taxes and any other taxes payable in respect
of such Gross-Up Payment, the Executive shall retain the same amount as if no
Excise Tax had been imposed. In addition, the Corporation shall reimburse the
Executive for any and all costs and expenses (including attorneys’ fees)
incurred by the Executive with respect to (i) the determination of the Excise
Tax, any other taxes payable in respect of the Gross-Up Payment or the Gross-Up
Payment, (ii) any disputes regarding the determination of the Excise Tax, any
other taxes payable in respect of the Gross-Up Payment or the Gross-Up Payment,
or (iii) the applicability of this Section 4.3.

                 (b)      Subject to the provisions of Section 4.3(a) hereof,
all determinations required to be made under this Section 4.3, including whether
an Excise Tax is payable by the Executive and the amount of such Excise Tax,
shall be made by the nationally recognized firm of certified public accountants
(the "Accounting Firm") used by the Corporation prior to the change in control
(or, if such Accounting Firm declines to serve, the Accounting Firm shall be a
nationally recognized firm of certified public accountants selected by the
Executive). The Accounting Firm shall be directed by the Corporation or the
Executive to submit its preliminary determination and detailed supporting
calculations to both the Corporation and the Executive within 15 calendar days
after the receipt of notice from the Executive or the Corporation (which notice
shall include data sufficient to perform the determination and supporting
calculations) that there has been a Payment which is or might be subject to an
Excise Tax, or any other time or times as may be requested by the Corporation or
the Executive. If the Accounting Firm determines that any Excise Tax is payable
by the Executive, the Corporation shall make the Gross-Up Payment. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, it
shall, at the same time as it makes such determination, furnish the Executive
with an opinion from the Accounting Firm or from reputable legal counsel which
is familiar with the Excise Tax provisions of the Code (which may but need not
be regular or special counsel to the Corporation) that the Executive has
substantial authority not to report any Excise Tax on his federal, state, local
income or other tax return. Any determination by the Accounting Firm shall be
binding upon the Corporation and the Executive absent a contrary determination
by the Internal Revenue Service or a court of competent jurisdiction; provided,
however, that no such determination shall eliminate or reduce the Corporation's
obligation to provide any Gross-Up Payment that shall be due as a result of such
contrary determination. As a result of the uncertainty in the application of
Section 4999 of the Code (or any successor provision thereto) and the
possibility of similar uncertainty regarding state or local tax law at the time
of any determination by the Accounting Firm hereunder, it is possible that the
amount of the Gross-Up Payment determined by the Accounting Firm to be due to
(or on behalf of) the Executive was lower than the amount actually due (the
"Underpayment"). In the event that the Corporation exhausts its remedies
pursuant to Section 4.3(d) below, and the Executive thereafter is required to
make a payment or an additional payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred as promptly as
possible and notify the Corporation and the Executive of such calculations, and
of the amount any such Underpayment and the resulting additional Gross-Up
Payment to the Executive within 15 calendar days after the Accounting Firm
received notice of the Underpayment from the Corporation or the Executive. Any
Gross-Up Payments due under this Section 4.3 shall be promptly paid by the
Corporation, at its expense, to or for the benefit of the Executive (including
any withholding payment made directly by the Corporation to the Internal Revenue
Service or the U.S. Treasury with respect to the Executive's Excise Tax
liability) within five (5) business days after receipt of the determination and
calculations from the Accounting Firm. All fees and expenses of the Accounting
Firm shall be paid by the Corporation in connection with the calculations
required by this Section 4.3.

                 (c)      The federal, state and local income or other tax
returns filed by the Executive (or any filing made by a consolidated tax group
which includes the Corporation) shall be prepared and filed on a consistent
basis with the determination of the Accounting Firm with respect to the Excise
Tax payable by the Executive. The Executive shall make proper payment of the
amount of any Excise Tax, and at the request of the Corporation, provide to the
Corporation true and correct copies (with any amendments) of the Executive's
federal income tax return as filed with the Internal Revenue Service and
corresponding state and local tax returns, if relevant, as filed with the
applicable taxing authority, and such other documents reasonably requested by
the Corporation, evidencing such payment.

                 (d)      The Executive shall notify the Corporation in writing
of any claim by the Internal Revenue Service that, if successful, would require
the payment by the Corporation of any Gross-Up Payment. Such notification shall
be given as soon as practicable but no later than ten (10) business days after
the Executive is informed in writing of such claim and shall apprise the
Corporation of the nature of such claim and the date on which such claim is
requested to be paid. The Executive shall not pay such claim prior to the
expiration of the thirty (30) day period following the date on which he gives
such notice to the Corporation (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If the Corporation
notifies the Executive in writing prior to the expiration of such period that it
desires to contest such claim, the Executive shall (i) provide to the
Corporation any information which is in the Executive's possession reasonably
requested by the Corporation relating to such claim, (ii) take such action in
connection with contesting such claim as the Corporation shall reasonably
request in writing from time to time, including, without limitation, accepting
legal representation with respect to such claim by an attorney reasonably
selected by the Corporation, (iii) cooperate with the Corporation in good faith
in order to effectively contest such claim, and (iv) permit the Corporation to
participate in any proceedings relating to such claim; provided, however, that
the Corporation shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of such representation and payment of costs and expenses.
Without limitation on the foregoing provisions of this Section 4.3, the
Corporation shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct the Executive
to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Corporation shall
determine; provided, further, that if the Corporation directs the Executive to
pay such claim and sue for a refund, the Corporation shall pay the amount of
such payment to the Executive, and the Executive shall use such amount received
to pay such claim, and the Corporation shall indemnify and hold the Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such payment
or with respect to any imputed income with respect to such payment (including
the applicable Gross-Up Payment); provided, further, that if the Executive is
required to extend the statute of limitations to enable the Corporation to
contest such claim, the Executive may limit this extension solely to such
contested amount. The Corporation's control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

                 (e)      If, after the receipt by the Executive of an amount
paid or advanced by the Corporation pursuant to this Section 4.3, the Executive
becomes entitled to receive any refund with respect to a Gross-Up Payment, the
Executive shall (subject to the Corporation's complying with the requirements of
Section 4.3(d)) promptly pay to the Corporation the amount of such refund
received (together with any interest paid or credited thereon after taxes
applicable thereto) (or, to the extent such payment would be deemed prohibited
by applicable law, shall be treated as a prepayment by the Corporation of any
amounts owed to the Executive). If, after the receipt by the Executive of an
amount advanced by the Corporation pursuant to Section 4.3(d), a determination
is made that the Executive shall not be entitled to any refund with respect to
such claim and the Corporation does not notify the Executive in writing of its
intent to contest such denial of refund prior to the expiration of thirty (30)
days after such determination, then such advance shall be forgiven and shall not
be required to be repaid and the amount of such payment made to the Executive
thereunder shall offset, to the extent thereof, the amount of the Gross-Up
Payment required to be paid.

          IN WITNESS WHEREOF, the parties have executed this Amendment to
Employment Agreement as of the date first above written.

CEDAR SHOPPING CENTERS, INC.


By:/s/                                          


CEDAR SHOPPING CENTERS PARTNERSHIP, L.P.
By: Cedar Shopping Centers, Inc.


By:/s/                                          


/s/                                          
 Brenda J. Walker
